AKER, Justice,
dissenting.
I do not find the evidence presented to be sufficiently “clear and convincing” to support the more serious charges against Judge Long. See Nicholson v. Judicial Retire, and Removal Com’n, Ky., 573 S.W.2d 642 (1978).
I think the only action by the judge which was supported by “clear and convincing” evidence was that he knowingly and intentionally failed to apply the mandatory provisions of KRS 242.410, which in my opinion would merit a penalty of less severity-
I am authorized to say that CLAYTON and STEPHENSON, JJ., join in this dissent.